10F-3 Report CGCM Small Cap Growth Investments 9/1/2007 through 2/29/2008 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1200 Solera Holdings, Inc 10/3/2007 JP Morgan 65,800.00 17.954 0.363% 0.363% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1200 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 18,131,435.00 65,800.00
